Name: Commission Regulation (EEC) No 663/81 of 13 March 1981 on the grant of special refunds for export of certain processed barley products to Poland and amending Regulation (EEC) No 511/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 3. 81 Official Journal of the European Communities No L 69/ 19 COMMISSION REGULATION (EEC) No 663/81 of 13 March 1981 on the grant of special refunds for export of certain processed barley products to Poland and amending Regulation (EEC) No 511/81 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 March 1981 , export refunds for hulled barley (shelled or husked) and for pearl barley falling within subheadings 1 1 .02 B I a) 1 (aa) and 1 1 .02 C III (a) respectively of the nomenclature used for refunds fixed in the Annex to Regulation (EEC) No 511 /81 , are hereby altered as set out in the Annex to this Regulation . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by the Act of Accession of Greece (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas the European Council agreed, at its meeting in Luxembourg on 1 and 2 December 1980 , to assist Poland to purchase certain quantities of cereals in the Community ; Whereas, to this end, the Commission adopted Regu ­ lation (EEC) No 489/81 on the grant of a special refund for export of pearl barley to Poland (3) ; whereas in view of the special nature of that refund, the said Regulation laid down specific requirements for the grant of the refund in question ; Whereas, for the same purpose, a special refund should also be made available for hulled barley for export to Poland and grant of the said refund should be made subject to the same specific requirements ; Whereas the said refunds can be granted only for maximum exports of 10 000 tonnes ; Whereas, in the interests of clarity, these differentiated refunds should be made subject to Regulation (EEC) No 511 /81 of 27 February 1981 fixing the export refunds on the products processed from cereals and rice (4) and should be made applicable with effect from 1 March 1981 ; Whereas, also in the interests of clarity, this Regula ­ tion should repeat the specific requirements set out in Regulation (EEC) No 489/81 and the latter should be repealed ; 1 . Refunds for the products referred to in Article 1 for export to Poland shall be granted subject to the following conditions : (a) advance fixing of the refund shall be obligatory ; (b) the application for the export licence, including the application for advance fixing of the refund, must be accompanied by proof of an undertaking to purchase on the part of the competent Polish authorities after the date of entry into force on this Regulation ; (c) space 13 of the application and of the licence itself shall bear one of the following expressions :  'Poland ,  'Pologne ',  'Polen ',  'Flotaovia',  'Polonia' ; (d) the licence requires export to Poland ; (e) space 1 8 of the export licence shall bear one of the following expressions :  'Special refund Poland  Regulation (EEC) No 663/81 ',(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 52, 27 . 2 . 1981 , p . 17 . (4) OJ No L 54, 28 . 2 . 1981 , p . 9 .  Restitution spÃ ©ciale Pologne  RÃ ¨glement (CEE) n0 663/81 ', No L 69/20 Official Journal of the European Communities 14. 3 . 81 Article 3  SÃ ¦rrestitution Polen  forordning (EÃF) nr. 663/81 ',  'Sondererstattung Polen  Verordnung (EWG) Nr. 663/81 ', Regulation (EEC) No 489/81 is hereby repealed .  Ã Ã ¹Ã ´Ã ¹Ã ºÃ ® Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 663/81 ',  Restituzione speciale Polonia  regolamento (CEE) n . 663/81 ',  Bijzondere restitutie Polen  Verordening (EEG) nr. 663/81 '. Article 4 2. Member States shall , each working day before 5 p.m . by telex, inform the Commission on applications lodged for export licences referred to in paragraph 1 , indicating the quantities of each application . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 13 March 1981 . For the Commission Poul DALSAGER Member of the Commission 14. 3 . 81 Official Journal of the European Communities No L 69/21 ANNEX to Commission Regulation of 13 March 1981 on the grant of special refunds for the export of certain processed barley products to Poland (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 11.02 B I a) 1 aa) Hulled (shelled or husked) barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not ex ­ ceeding 0-9 % by weight (') For export to :  Poland 6200  Other destinations 18-95 1 1.02 C III (a) Pearled barley of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc), first cate ­ gory (2) For export to :  Poland 76-00  Other destinations 25-26 (') 'Hulled grains are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149 , 29 . 6 . 1968 , p . 46). (2) 'Pearled grains are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968 , p. 46).